1

2
                                  UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4
                                                    ***
5

6     MICHAEL T. BERRY,                                   Case No. 3:18-cv-00558-MMD-WGC

7                                     Plaintiffs,                      ORDER
             v.
8
      RENO POLICE DEPARTMENT, et al.,
9
                                   Defendants.
10

11   I.     SUMMARY

12          This is a civil rights case brought under 42 U.S.C. § 1983. Defendants Steven

13   Mayfield and Benjamin Lancaster (collectively, “Officers”) move to dismiss Plaintiff Michael

14   T. Berry’s Amended Complaint (“AC”) (ECF No. 54) (“Motion”). 1 (ECF Nos. 56, 59

15   (supplement).) Defendants City of Reno (“City”) and Jason Soto submitted a joinder to the

16   Motion. 2 (ECF No. 74.) Plaintiff responded to the Motion—as supplemented (ECF Nos.

17   66, 71)3 and separately filed an opposition to the joinder (ECF No. 80). 4 Defendants

18   thereafter replied in support of the Motion (ECF No. 70) and Plaintiff responded to the

19   reply (ECF No. 79). Plaintiff has also moved to strike certain information from the Motion

20   (ECF No. 75) and Defendants responded (ECF No. 78). For the reasons below, the Court

21   will grant the Motion in part and deny it in part.

22   ///
            1Inreferring to the Motion, the Court means both the original (ECF No. 56) and the
23
     supplement (ECF No. 59). The Court acknowledges that the supplemental brief was
24   triggered by the Court permitting the AC after Mayfield and Lancaster had filed the original
     motion. (See ECF No. 58.)
25          2All   defendants are collectively referred to as “Defendants.”
26          3Plaintiff
                     filed a motion to extend time to file his original response (see ECF Nos.
27   65, 66), which the Court will grant nunc pro tunc.
            4The joinder is not reflected on the docket as a motion (ECF No. 74). In any event,
28
     the Court permits the joinder, without further discussion.
1    II.    RELEVANT BACKGROUND

2                  A.     Original Complaint and Screening

3           In the original complaint, Plaintiff named three defendants: the Reno Police

4    Department (“RPD”) and the Officers—Mayfield and Lancaster. (ECF No. 14.) Plaintiff

5    asserted three claims—Counts 1, 2, and 3—but the first two were essentially repetitious

6    and no particular facts were asserted against RPD. (See generally id.) In gist, Plaintiff

7    asserted an Eighth Amendment claim for excessive force—which the Court deemed a

8    Fourth Amendment claim—related to alleged incidents that occurred during an arrest. (Id.

9    at 4–6; ECF No. 13 at 6.) Plaintiff additionally asserted a state law negligence claim based

10   on allegations that the Officers neglected his wellbeing when they violently assaulted him

11   for no reason, and for not having his body camera turned on. (ECF No. 14 at 7; ECF No.

12   13 at 6.)

13          Magistrate Judge William G. Cobb screened Plaintiff’s original complaint under 28

14   U.S.C. § 1915A(b)(1), (2). (ECF No. 13.) Upon screening, Plaintiff was allowed to proceed

15   with the excessive force claim against Mayfield and Lancaster. (Id. at 6, 8–9.) However,

16   Judge Cobb dismissed RPD for failure to state a claim against it and dismissed the state

17   law negligence claims with leave to amend. (Id. at 9.) Judge Cobb indicated that the City

18   may be an appropriate substitute for RPD should Plaintiff file an amended complaint and

19   accordingly permitted amendment to state a claim for a constitutional violation against the

20   City. (Id. at 6–7.) In dismissing the state law claim, Judge Cobb noted that Plaintiff asserted

21   intentional—not negligent conduct—and otherwise failed to assert the existence of a duty

22   to have body cameras turned on. (Id. at 7–8.) Judge Cobb additionally noted that in order

23   to assert a negligence claim under Nevada law, NRS § 41.0337, Plaintiff may not proceed

24   against the Officers “unless the appropriate political subdivision (i.e., the City of Reno) is

25   also named as a defendant.” (Id. at 8.)

26   ///

27   ///

28   ///

                                                   2
1    his shoulders, and dragged him to the curb. Plaintiff was later taken to Renown to get face

2    x-rays, and was then taken to Washoe County Jail and booked.

3           Plaintiff experienced two weeks of severe pain and had to have his molar removed

4    because his tooth had been crushed down to the root. He has developed trauma from the

5    incident and has relatedly been prescribed anti-anxiety medication to help him with severe

6    anxiety.

7                  2.      Other Claims

8           Plaintiff next asserts a new state law claim against Soto for “concurrent negligence,

9    failure to train, supervise discipline, deliberate indifference, culpable negligence” (“Claim

10   2”). (Id. at 6–8.) Plaintiff separately asserts the same new claim against the City (“Claim

11   3”)—which largely claims that the City had a duty to train its officers on constitutional

12   requirements and failed to do so which led to the Officers herein violating Plaintiff’s

13   constitutional rights. (Id. at 9–10.)

14                 3.      Motion

15          The Officers filed the Motion on October 3, 2019 (ECF No. 56) and filed a

16   supplementation and accompanying exhibits on October 10, 2019 (ECF No. 59). The

17   Motion, as supplemented, largely relies on the police reports to provide a different version

18   of the relevant facts. (See id.; ECF No. 59-1.)

19   III.   MOTION TO STRIKE (ECF NO. 75)

20          Under Rule 12(f) a court may strike from a pleading any redundant, immaterial,

21   impertinent, or scandalous matter. Plaintiff moves to strike certain facts Defendants rely

22   on in the Motion, particularly the supplement (ECF No. 75) and Defendants responded in

23   opposition (ECF No. 78). The Court has considered the parties’ arguments and will deny

24   the motion to strike as moot because the Court disposes of the Motion infra without relying

25   on the challenged facts, excepting those facts that are judicially noticeable and relevant

26   to the Plaintiff’s claim of excessive force.

27   ///

28   ///

                                                    4
1    IV.    MOTION TO DISMISS (ECF NOS. 56, 59)

2           A.     Legal Standard

3           A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

4    relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pleaded complaint must provide

5    “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

6    R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does

7    not require detailed factual allegations, it demands more than “labels and conclusions” or

8    a “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S.

9    662, 678 (2009) (citing Twombly, 550 U.S. at 555). “Factual allegations must be enough

10   to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to survive a motion

11   to dismiss, a complaint must contain sufficient factual matter to “state a claim to relief that

12   is plausible on its face.” Iqbal, 556 U.S. at 678 (internal citation omitted).

13          In Iqbal, the Supreme Court clarified the two-step approach district courts are to

14   apply when considering motions to dismiss. First, a district court must accept as true all

15   well-pleaded factual allegations in the complaint; however, legal conclusions are not

16   entitled to the assumption of truth. Id. at 678–79. Mere recitals of the elements of a cause

17   of action, supported only by conclusory statements, do not suffice. Id. at 678. Second, a

18   district court must consider whether the factual allegations in the complaint allege a

19   plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s

20   complaint alleges facts that allow a court to draw a reasonable inference that the

21   defendant is liable for the alleged misconduct. Id. at 678. Where the complaint does not

22   permit the court to infer more than the mere possibility of misconduct, the complaint has

23   “alleged—but it has not show[n]—that the pleader is entitled to relief.” Id. at 679 (internal

24   quotation marks omitted). When the claims in a complaint have not crossed the line from

25   conceivable to plausible, the complaint must be dismissed. Twombly, 550 U.S. at 570. A

26   complaint must contain either direct or inferential allegations concerning “all the material

27   elements necessary to sustain recovery under some viable legal theory.” Id. at 562

28   ///

                                                    5
1                  C.     Judicial Notice

2           The Officers rely on the following evidence outside the pleadings to support the

3    Motion, as supplemented: (1) the Officers’ police reports (ECF No. 59-1); (2) witness

4    statements (ECF No. 59-2); (3) a guilty plea memoranda and judgment of conviction,

5    showing Plaintiff’s conviction for Attempt to Being in Possession of a Firearm, in violation

6    of NRS § 193.330 (ECF No. 59-3); and (4) a Reno Justice Court case summary, showing

7    Plaintiff was convicted of resisting a public officer (ECF No. 59-4; see also ECF No. 71 at

8    14 (providing the signed guilty plea)).

9           To extrapolate on the legal standard above, Fed. R. Evid. 201 provides that “[t]he

10   court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is

11   generally known within the court’s territorial jurisdiction; or (2) can be accurately and

12   readily determined from sources whose accuracy cannot reasonably be questioned.”

13   Courts “may take judicial notice of undisputed matters of public record,” including filings in

14   federal or state courts. Harris v. Cty. of Orange, 682 F.3d 1126, 1131–32 (9th Cir. 2012).

15          Here, the Officers effectively ask the Court to take judicial notice of materials that

16   are not part of any public record, other than ECF Nos. 59-3 and 59-4—which show

17   Plaintiff’s noted convictions. The Court can take judicial notice of Plaintiff’s convictions for

18   Attempt to Being in Possession of a Firearm and for resisting a public officer. (ECF Nos.

19   59-3, 59-4.) However, the other items—the police reports and witness statements—are

20   not considered part of the public record. And, they do not assert facts that “can be

21   accurately and readily determine from sources whose accuracy cannot reasonably be

22   questioned.” See Fed. R. Evid. 201. Said differently, to the extent Defendants relies on

23   evidence beyond the pleadings—particularly on the police report—to dispute Plaintiff’s

24   assertions, the Court rejects the Officers’ version of the facts. The Court cannot consider

25   the Officers’ facts true simply because they are taken from police reports and witness

26   statements. See, e.g., U.S. v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (citing Pina v.

27   Henderson, 752 F.2d 47, 50 (2d Cir. 1985) (holding that the existence and content of

28   a police report are not properly the subject of judicial notice)); Lee v. City of Los Angeles,

                                                    7
1    250   F.3d    668,   689–90     (9th   Cir.   2001)   (finding   that   trial   court   erred   in

2    taking judicial notice of disputed facts contained in public records because, while the court

3    could take judicial notice of the existence of the another court’s opinion which was not

4    subject to reasonable dispute over its authenticity, judicial notice was improper “for the

5    truth of the facts recited therein”). Instead, the Court must accept the factual allegations in

6    the AC as true in considering dismissal under Rule 12(b)(6). See Iqbal, 556 U.S. at 679.

7           In sum, the Court denies Defendants’ request to take judicial notice of the police

8    reports and witness statements attached to their Motion, but will take judicial notice of the

9    documents evidencing Plaintiff’s convictions.

10                 D.     Discussion

11          The Officers assert two arguments in support of dismissal of Plaintiff’s excessive

12   force claim—that they did not use excessive force in violation of the Fourth Amendment

13   and that Plaintiff’s claims are barred under Heck v. Humphrey, 512 U.S. 477 (1994). (ECF

14   No. 59.) The Court rejects both arguments.

15                 1.     Excessive Force

16          A claim of excessive force during an arrest is analyzed under the Fourth

17   Amendment’s objective reasonableness standard. Graham v. Connor, 490 U.S. 386, 388

18   (1989). To determine whether the use of force by a law enforcement officer was excessive

19   under the Fourth Amendment, a court must assess whether it was objectively reasonable

20   “in light of the facts and circumstances confronting [the officer], without regard to their

21   underlying intent or motivation.” Id. at 397. “Determining whether the force used to effect

22   a particular seizure is ‘reasonable’ under the Fourth Amendment requires a careful

23   balancing of the nature and quality of the intrusion of the individual’s Fourth Amendment

24   interests against the countervailing governmental interests at stake.” Id. at 396 (internal

25   quotation marks omitted). In this analysis, the Court must consider the following factors:

26   (1) the severity of the crime at issue; (2) whether the plaintiff posed an immediate threat

27   to the safety of the officers or others; and (3) whether the plaintiff actively resisted arrest.

28   Id.; see also Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 921 (9th Cir.

                                                    8
1    2001). While these factors act as guidelines, “there are no per se rules in the Fourth

2    Amendment excessive force context.” Mattos v. Agarano, 661 F.3d 433, 441 (9th Cir.

3    2011) (en banc).

4               The Ninth Circuit has repeatedly recognized that excessive force cases are rarely

5    suited for summary judgment, let alone dismissal under Rule 12(b)(6). “Because [the

6    excessive force inquiry] nearly always requires a jury to sift through disputed factual

7    contentions, and to draw inferences therefrom, [the Ninth Circuit] have held on many

8    occasions that summary judgment or judgment as a matter of law in excessive force cases

9    should be granted sparingly.” Santos v. Gates, 287 F.3d 846, 853 (9th Cir. 2002); see also

10   Liston v. County of Riverside, 120 F.3d 965, 976 n.10 (9th Cir. 1997) (“We have held

11   repeatedly that the reasonableness of force used is ordinarily a question of fact for the

12   jury.”).

13              Plaintiff alleges that the Officers engaged in excessive force when they assaulted

14   and injured him in trying to arrest him. Although Plaintiff claims that the Officers’ conduct

15   was without reason, Plaintiff’s conviction establishes that Plaintiff was resisting arrest. But

16   neither this conviction, the other conviction, nor the AC suggests that Plaintiff had

17   committed an underlying crime to color his resistance. Further, it is not clear from the

18   allegations and judicially noticed documents what level of threat, if any, Plaintiff posed to

19   the Officers and others. Instead, accepting Plaintiff’s allegations as true along with the

20   judicially noticed resisting arrest conviction, 8 Plaintiff presented no threat, at minimum,

21   after he was handcuffed. Yet, Plaintiff’s assertions suggest that the more severe of his

22   injuries and the force used by the Officers occurred after he was handcuffed. Specifically,

23   Plaintiff states, among other things, that Mayfield put his knee on the side of Plaintiff’s

24   face, crushing his mouth and skull into the street. (ECF No. 54 at 4–5.) Plaintiff felt his

25   back molar crack, cried out in pain, and asked the Officers to stop because he could not

26   ///
27
                8The
                 Court does not consider Plaintiff’s conviction for Attempt to Being in
28   Possession of a Firearm immediately relevant to its analysis here.

                                                    9
1    breathe. (Id. at 5.) These allegations state a plausible claim for relief for excessive force

2    and that the Officers’ conduct was objectively unreasonable in violation of Plaintiff’s Fourth

3    Amendment rights.

4                  2.     Heck Bar

5           The Officers argue that Plaintiff’s excessive force claim is barred under Heck

6    because Plaintiff was convicted of the behavior—resisting a public officer—that caused

7    police to use force against him. (ECF No. 59 at 8–9.)9 The Court disagrees.

8           In Heck, the Supreme Court held that

9           in order to recover damages for allegedly unconstitutional conviction or
            imprisonment, or for other harm caused by actions whose unlawfulness
10          would render a conviction or sentence invalid, a § 1983 plaintiff must prove
            that the conviction or sentence has been reversed on direct appeal,
11          expunged by executive order, declared invalid by a state tribunal authorized
            to make such determination, or called into question by a federal court’s
12          issuance of a writ of habeas corpus . . ..

13   512 U.S. at 486–87 (footnote omitted). However, “if the district court determines that the

14   plaintiff’s action, even if successful, will not demonstrate the invalidity of any outstanding

15   criminal judgment against the plaintiff, the action should be allowed to proceed, in the

16   absence of some other bar to the suit.” Id. at 487 (footnotes omitted).

17          Here, the AC does not challenge the conduct that led to Plaintiff’s convictions.

18   Plaintiff instead challenges the Officers’ alleged use of excessive force beyond what was

19   necessary to detain or arrest Plaintiff and which ultimately injured Plaintiff. Plaintiff’s

20   claims, even if successful, will not undermine the validity of the convictions—particularly

21   for resisting arrest—because the fact of his resisting is not incongruous with the assertion

22   of use of excessive force. This is because, based on Plaintiff’s assertions, the Officers

23   needlessly applied injurious force even after Plaintiff was in handcuffs (i.e., already

24   ///
            9Inbriefing Plaintiff challenges his resisting a public officer guilty plea, as reflected
25
     at page 14 of ECF No. 71, arguing that he did not initial the guilty plea—while also saying
26   he was coerced to sign it—and did not consent to it. (ECF No. 71 at 1–2.) Plaintiff cannot
     challenge his conviction by making such arguments here. In any event, Plaintiff’s
27   arguments do not change the Court’s conclusion infra that as to the claims in this action,
     per the AC, Plaintiff does not seek to undermine his convictions, but only seeks to
28   challenge the use of excessive force against him. The Court encourages Plaintiff to stay
     on topic.
                                                   10
1    arrested). The Court thus finds that Plaintiff’s remaining excessive force claim is not barred

2    under Heck.

3            In short, because the Court concludes that Defendants’ arguments concerning the

4    excessive force claim are unpersuasive, the Court will deny the Motion on this claim.

5    V.      CONCLUSION

6            The Court notes that the parties made several arguments and cited to several cases

7    not discussed above. The Court has reviewed these arguments and cases and determines

8    that they do not warrant discussion as they do not affect the outcome of the issues before

9    the Court.

10           It is therefore ordered that Plaintiff’s motion for extension of time (ECF No. 65) is

11   granted nunc pro tunc.

12           It is further ordered that Plaintiff’s motion to strike (ECF No. 75) is denied as moot.

13           It is further ordered that Defendants’ motion to dismiss, as supplemented (ECF

14   Nos. 56, 59) is granted in part and denied in part. It is granted as to Claims 2 and 3

15   asserted in the AC, for the reasons noted herein. It is denied as to Claim 1—Plaintiff’s

16   excessive force claim.

17           It is further ordered that Plaintiff’s motion to proceed (ECF No. 81) is denied as

18   moot.

19           DATED THIS 18th day of February 2020.

20

21
                                                MIRANDA M. DU
22                                              CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28

                                                   11
